BOWEN W. SIMMONS, Supernumerary Circuit Judge.
Appellant-defendant was indicted for first degree murder and convicted on a plea of not guilty of second degree homicide. The jury fixed punishment at twenty years in the penitentiary. He was a partial indigent then and now.

*216
Appellee’s Motion

The State filed a motion to strike the court reporter’s transcript of the evidence and to dismiss the appeal.
Appellee asserts that the court reporter’s transcript of the evidence was filed beyond the time required by law and should be stricken.
This court held in Willie James Pope v. State, 7 Div. 410, Court of Criminal Appeals Ms. February 3, 1976, that an indigent’s right to appeal cannot be thwarted by inaction on the part of the court reporter. We cited Brooks v. State, 283 Ala. 459, 218 So.2d 271 (1968); Griffin v. Illinois, 351 U.S. 12, 76 S.Ct. 585, 100 L.Ed. 891 (1956); Draper v. Washington, 372 U.S. 487, 83 S.Ct. 724, 9 L.Ed. 899 (1963).
Because of this partial indigency, we are unwilling to strike appellant’s brief which movant asserts was belatedly filed in this court.
The motion of appellee is overruled.